Citation Nr: 0947678	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  05-30 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder other than chronic psychosis associated with heavy 
drug use, including major depression.


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The Veteran had active military service from December 1970 to 
March 1972.

This appeal to the Board of Veterans' Appeals (Board) 
originated from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware, which determined that new and material 
evidence had not been received to reopen a previously denied 
claim for service connection for chronic psychosis associated 
with heavy drug use.

Thereafter, in an August 2004 Board decision on a separate 
matter of entitlement to special monthly pension (SMP), and 
granting that claim on its merits, it was observed the 
Veteran had filed a notice of disagreement (NOD) in March 
2004 contesting the September 2003 decision concerning his 
claim for a psychiatric disorder, but that the RO had not 
furnished him a statement of the case (SOC) in response to 
his petition to reopen this claim - the next stage in the 
process of filing an appeal to the Board.  See 38 C.F.R. §§ 
19.29, 20.200 (2009).  The Board, therefore, remanded (rather 
than referred) this claim to the RO for issuance of an SOC 
and to give the Veteran an opportunity to perfect an appeal 
to the Board concerning this additional issue by filing a 
timely substantive appeal (e.g., a VA Form 9 or equivalent 
statement).  See Manlincon v. West, 12 Vet. App. 238 (1999).

On remand, the RO issued an SOC in August 2005 addressing 
both the petition to reopen, as well as an original claim for 
service connection for a psychiatric disorder unrelated to 
substance abuse in service.  The Veteran responded by 
submitting a timely substantive appeal (VA Form 9), thereby 
perfecting an appeal to the Board regarding both issues.

In November 2005, as support for these claims, the Veteran 
testified at a videoconference hearing before the undersigned 
Veterans Law Judge of the Board.  Following the hearing, in 
January 2006, the Veteran submitted additional evidence 
(consisting of a December 2005 report from a private 
psychiatric nurse-practitioner).

And in August 2007, after considering this additional report 
and the other medical and lay evidence of record, the Board 
denied the Veteran's petition to reopen his claim for service 
connection for chronic psychosis associated with heavy drug 
use.  So that claim is no longer at issue.  However, the 
Board then remanded the remaining issue of his purported 
entitlement to service connection for an acquired psychiatric 
disorder other than chronic psychosis associated with heavy 
drug use, including major depression, for further development 
and readjudication.

The additional development requested in the Board's August 
2007 remand of this remaining issue included obtaining 
additional outpatient treatment records from the VA Medical 
Center (VAMC) in Wilmington, Delaware, dated since August 
2005.  Other development consisted of obtaining a 
supplemental medical nexus opinion regarding any potential 
relationship or correlation between the Veteran's current 
psychiatric disability - including, but not limited to, his 
depressive disorder, and his military service, that is, 
arising out of events that are reasonably distinguishable 
from his documented history of drug abuse.

On remand these additional VA outpatient treatment records 
were obtained, as was the supplemental medical nexus opinion 
in September 2007.  In November 2007, in response, the 
Veteran, through his attorney, submitted a supporting October 
2007 medical statement from N.S.K., M.D., a board-certified 
forensic psychiatrist.  The RO considered all of this 
additional evidence obtained on remand and issued a 
supplemental statement of the case (SSOC) in March 2009 
continuing to deny this remaining claim.  Since receiving the 
SSOC, the Veteran's attorney has submitted an additional 
statement in March 2009 indicating he did not want to 
expedite the disposition of this remand.  This apparently was 
because the attorney also requested a copy of the September 
2007 VA psychiatric examination report, indicating he would 
be submitting the copy of this report to N.S.K., M.D., for 
review and further comment.  The RO has since, also in March 
2009, provided the Veteran's attorney a copy of the September 
2007 VA psychiatric examination report and, to date, there 
has been no additional statement from N.S.K., M.D., 
in response.  The Board need not further delay deciding this 
appeal, however, because, for reasons and bases that will be 
discussed, the Board is granting the claim even without the 
benefit of this doctor's additional statement.  
So there is no resulting prejudice because the claim is being 
granted, regardless.  See 38 C.F.R. § 20.1102 (harmless 
error).


FINDINGS OF FACT

1.  No then current psychiatric problems or history of same 
were noted during the Veteran's military induction 
examination in anticipation of him entering service in 
December 1970, so it is presumed that he was in sound mental 
health when entering service absent clear and unmistakable 
evidence to the contrary.

2.  There is probative evidence, both for and against the 
claim, regarding this issue of whether the Veteran had pre-
existing mental illness when entering the military, and 
although most, if not all, of the clinicians that have 
commented on this have acknowledged he did have a psychiatric 
disorder, variously diagnosed, they have not all agreed that 
he had pre-existing depression.

3.  So there is not the required clear and mistakable 
evidence that the Veteran had pre-existing depression when 
entering the military.

4.  He has a current diagnosis of major depression, and there 
is competent medical nexus evidence linking this current 
depression to the depression he first experienced while in 
the military, so it is just as likely as not his current 
depression is at least partly attributable to his military 
service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
major depression was incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran believes he developed major depression while on 
active duty in the military, and not in response to his 
documented history of substance abuse (drug and alcohol), 
rather from his anxiety, etc., associated with hearing about 
and constantly being confronted with the contemporaneous 
traumatic events that were occurring during the Vietnam War.  
And for the reasons and bases set forth below, the Board 
finds that the evidence supports his claim, at the very least 
is in relative equipoise (i.e., about evenly balanced for and 
against his claim), so his claim must be granted.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
current disability was incurred in the line of duty in the 
active military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  A psychosis 
may be presumed to have been incurred in service, if manifest 
to a degree of at least 10-percent disabling within one year 
after separation from active duty.  This presumption is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
According to 38 C.F.R. § 3.384, see also 71 Fed. Reg. 42,758-
60 (July 28, 2006), a "psychosis" for purposes of this 
presumption includes the following specific disorders:  brief 
psychotic disorder, delusional disorder, psychotic disorder 
due to general medical condition, psychotic disorder, not 
otherwise specified, schizoaffective disorder, schizophrenia, 
schizophreniform disorder, shared psychotic disorder, and 
substance-induced psychotic disorder..

For purposes of establishing service connection, every 
Veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b). 

VA's General Counsel issued a precedent opinion holding that, 
in order to rebut the presumption of soundness under 38 
U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury in 
question existed prior to service and that it was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
See also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004).  The claimant is not required to show that the disease 
or injury increased in severity during service before VA's 
duty under the second prong of this rebuttal standard 
attaches.  

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, 
is a lower burden to satisfy than that of "clear and 
unmistakable evidence.")  It is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition and 
the no-aggravation result be "undebatable."  Cotant v. 
Principi, 17 Vet. App. 116, 131 (2003) citing 
Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

The Court has held on multiple occasions that lay statements 
by a Veteran concerning a pre-existing condition, alone, are 
insufficient to rebut the presumption of soundness.  See, 
e.g., Gahman v. West, 13 Vet. App. 148, 150 (1999) 
(recorded history provided by a lay witness does not 
constitute competent medical evidence sufficient to overcome 
the presumption of soundness, even when such is recorded by 
medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995) (a layperson's account of what a physician may or may 
not have diagnosed is insufficient to support a conclusion 
that a disability preexisted service); Crowe v. Brown, 7 Vet. 
App. 238 (1994) (supporting medical evidence is needed to 
establish the presence of a pre-existing condition).



In this particular case at hand, the record shows the Veteran 
has been diagnosed with major depression (or major depressive 
disorder).  Since he has proven the essential element of a 
current psychiatric disability, the determinative issue is 
whether this disability was either incurred in or aggravated 
by his military service.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

At the time the Veteran entered military service in December 
1970 there were no noted psychiatric problems during his 
enlistment physical, either in the way of a relevant 
subjective complaint, pertinent history, or objective 
clinical finding such as a noteworthy diagnosis.  The Board 
therefore must presume that he entered service in sound 
mental health.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  
The Board also finds that this presumption has not been 
rebutted since clear and unmistakable evidence does not show 
that his major depression, in particular, pre-existed 
his military service.

Evidence suggesting the Veteran's major depression may have 
pre-existed his military service includes two VA examination 
reports.  A February 2003 report lists diagnoses of major 
depressive disorder, chronic, recurrent; substantive abuse 
in remission; and personality disorder, not otherwise 
specified (NOS).  In reference to the etiology of the 
depression, the examiner observed that it was multi-factorial 
and included the Veteran's childhood, chronic physical pain, 
economic difficulties, intermittent relationship problems, 
and the adverse neurophysiologic effects of chronic alcohol 
abuse.  Thus, by listing "childhood" as a contributing 
factor to the Veteran's major depression, the examiner 
apparently suggested that it may have preexisted service.  
But this mere reference of childhood experience as one 
possible etiological factor, among several, does not 
constitute clear and unmistakable that his major depression 
preexisted service.  

A more recent September 2007 VA psychiatric examination 
report also indicates the Veteran's major depression may have 
preexisted service.  During the interview, the Veteran stated 
that he felt anxious and depression as early as middle 
school.  He also reported a history of childhood sexual abuse 
between the ages of five and seven by an eighteen-year-old 
neighbor, and then later between the ages of thirteen and 
eighteen by a police officer.  The examiner indicated that 
she agreed with opinion offered in the report of the prior, 
February 2003, VA examination that the Veteran's depression 
and anxiety had several factors.  She then concluded that it 
was more likely than not that the Veteran's anxiety and 
depression began prior to his military service.

This is arguably a more persuasive opinion that the Veteran's 
major depression preexisted his military service.  However, 
this additional opinion still does not rise to the required 
level of clear and unmistakable evidence that this is indeed 
the case, especially since there is equally probative 
evidence to the contrary also of record.  As noted, the clear 
and unmistakable burden of proof is an onerous evidentiary 
standard, requiring that the evidence concerning preexistence 
be undebatable.  Cotant, 17 Vet. App. at 131, citing Laposky, 
4 Vet. App. at 334.  This opinion, in contrast, is phrased in 
such a way that it reflects the much lower preponderance of 
the evidence standard, thereby leaving room for reasonable 
debate.

Moreover, a medical opinion from a private board-certified 
forensic psychiatrist firmly refutes this notion that the 
Veteran's major depression clearly and unmistakably 
preexisted his military service.  This supporting statement, 
dated in October 2007 from N.S.K., M.D., chronicles the 
Veteran's entire history of behavioral problems and substance 
abuse prior to, during, and after service, as well as his 
history of depression since service.  This commenting 
psychiatrist also conducted an in-depth interview and 
administered a mental status examination.  And based on this 
wealth of information, Dr. N.K. determined "[t]he depression 
that [the Veteran] developed and the pattern of dramatically 
escalated and worsening drug use that he exhibited both 
developed after his enlistment.  The depression was not 
previously diagnosed prior to enlistment and obviously 
developed when he was in the military, leaving him vulnerable 
to recurrent episodes throughout his life, whenever faced 
with additional situational stressors."  (Emphasis added). 

Dr. N.S.K.'s opinion readily acknowledges the Veteran had 
experiences, including during his childhood and adolescence 
(not just sexual abuse, but also behavioral problems in 
school and in nonconformance with the law, e.g., theft, 
possible criminal conviction, etc.), which are in part 
factors in his current mental illness.  But Dr. N.S.K. firmly 
disputes the notion that the Veteran had pre-existing 
depression as a consequence of those or any other 
experiences.  So he did not find that the Veteran's major 
depression preexisted his military service, much less to the 
required clear and unmistakable evidence standard.  Hence, 
the presumption of soundness when entering service has not 
been rebutted in this case, and the Board must determine 
whether the Veteran's major depression was instead incurred 
in service.  After reviewing the relevant medical and other 
evidence of record, the Board finds that the evidence 
supports this claim.  This evidence includes the Veteran's 
service treatment records, Dr. N.S.K.'s October 2007 report, 
and a prior December 2005 report from P.B., MSN, APRN, a 
private psychiatric 
nurse-practitioner associated with the Hospital of the 
University of Pennsylvania.

The service treatment records show the Veteran was separated 
from active duty due to behavioral and psychiatric problems, 
although a definitive diagnosis could not be identified 
because of his temporary psychosis due to drug abuse - 
namely, lysergic acid diethylamide (LSD) and marijuana.  
These records included a December 1971 entry noting a 
diagnosis of inappropriate affect, anxiety.  A January 1972 
report notes the difficultly determining an accurate 
diagnosis after observation, with the most likely diagnoses 
involving borderline or pseudoneurotic schizophrenia 
manifested by severe withdrawal, pan anxiety, severe 
ambivalence and questionable auditory hallucinations.  
Thereafter, a February 1972 Physical Evaluation Board (PEB) 
report described his condition as psychosis, chronic, 
associated with heavy LSD and marijuana abuse, repeated AWOLs 
and difficulty with the law, and precipitating stress and 
anxiety.  Consequently, the Veteran was separated from active 
duty in March 1972. 



These records do not specifically list a diagnosis of 
depression, but they clearly indicate the Veteran was 
extremely troubled psychologically during his military 
service.  In short, they provide some evidence in support of 
his claim.  But more importantly, in the October 2007 report 
Dr. N.S.K. provided a comprehensive discussion of how these 
were misdiagnoses in service, in part because of the limited 
modalities of evaluation and treatment available at the time 
and invariable benefit of hindsight and retrospection.  Dr. 
N.S.K. unequivocally attributes the Veteran's major 
depression to his military service.  After concluding that 
the Veteran's depression did not preexist his service, Dr. 
N.S.K. maintained that it "obviously developed when [the 
Veteran] was in the military . . ."  Dr. N.S.K. also added 
"it is highly likely that [the Veteran] developed major 
depression during his military service and that his current 
episode of major depression is related to the onset of the 
major depression during his [m]ilitary service."  

Since Dr. N.K.'s opinion was based on a comprehensive review 
of the pertinent medical and other history and was supported 
by sound medical rationale, it provides compelling evidence 
in support of the Veteran's claim that his major depression 
initially manifested or developed while on active duty in the 
military, not before.  See Nieves-Rodriguez v. Peake, 22 Vet 
App 295 (2008); Kowalski v. Nicholson, 19 Vet. App. 171 
(2005), and Coburn v. Nicholson, 19 Vet. App. 427 (2006).  
In light of this favorable opinion, as well as the service 
treatment records consistent with it, the Board finds that 
the evidence supports the Veteran's claim for 
service connection for major depression, especially when all 
reasonable doubt is resolved in his favor.  38 C.F.R. 
§§ 3.102, 3.303(d).  Accordingly, service connection for 
major depression is granted.

In light of this favorable outcome, there is no need to 
discuss whether VA has satisfied its duties to notify and 
assist the Veteran with his claim pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq.




ORDER

Service connection for major depression is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


